Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered December 18, 1998, convicting him of criminal sale of a controlled substance in the fifth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Rossey, 89 NY2d 970, 972; People v Norman, 85 NY2d 609, 627). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review, and, in any event, without merit. O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.